In re Sylvester, Lance; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. 4, No. 501-597; to the Court of Appeal, Fourth Circuit, No. 2009-K-0612.
Writ granted. The commissioner lacked sufficient information to find probable cause regarding the charge of possession of a stolen automobile; however, there was probable cause for a finding of illegal possession of stolen things. The court is ordered to reconsider defendant’s bond accordingly. The case is remanded to the trial court for further proceedings consistent with this finding.